DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 7/18/2018 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada et al (7,545,485).
With respect to claim 1, Okada et al disclose:
A distance measurement device [ taught by figure 1 ] comprising: a fixed part [ taught by case (3) ]; a movable part that is movably disposed on the fixed part [ taught by rotary device (400) ]; a light source that is disposed on the fixed part [ taught by laser di0de (10) ]; a photodetector that is disposed on the fixed part [ taught by photo diode (20) ]; a beam splitter that is disposed on the fixed part and separates an optical path of projection light emitted from the light source from an optical path of reflected light reflected by a distance measurement area [ taught by mirror assembly (300) ]; and a reflecting member that is disposed on the movable [ taught by concave mirror (401) ], guides the projection light having passed through the beam splitter to the distance measurement area, and guides the reflected light reflected by the distance measurement area to the beam splitter [ shown by rays L3 and L1 ].
Claim 2 is taught by through hole (32) and reflection plane (31).
Claim 6 is met by the operation of motor (50) and shaft (51).
Claims 9 and 23 are taught by optical lens (60).
Claims 19 and 20 are met by concave mirror (401).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (7,545,485)  as applied to claim 1 above, and further in view of Ogawa et al (2012/0218546).
Claim 3 would have been obvious in that figure 3 of Ogawa et al taught that it was known at the time of the present application to have put a light source (18) and light detector (21) in a common structure (20) wherein a reflecting element (21) combines their input/output to a common path with respect to a splitter (15), thus rendering the modification of claim 1 known structure for routing light in a scanning system.
Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (7,545,485) as applied to claims 1 and 6 above, and further in view of Mori et al (2005/0024625).

Claims 7 and 8 would have been obvious because Mori et al taught it was known to use a lens (12) on the common path of projected and reflected light, thus rendering the modification of claim 6 by these claims conventional use of structure known to project and receive light.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okada et al (7,545,485) as applied to claim 19 above, and further in view of Otani et al (2008/0075325).
Claim 22 would have been obvious because Otani et al taught that is was known to use a condenser lens (34) in the projection optics of a scanning system, thus rendering the use of a condenser lens in the scanning system of Okada et al conventional.
Claims 14, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (7,545,485) as applied to claims 1 and 19 above, and further in view of Mushimoto et al (2016/0011311).
Claims 14 and 15 would have been obvious because figure 14 of Mushimoto et al taught that it was known at the time of the present application to have used a Fresnel lens mirror with a first concave part and second concave part (see figure 14b) to transmit and condense reflected light.
It would have been obvious to have used this type of reflector in the scanning system of Mushimoto et al when seeking to combine transmission and condensing reflected light in one element.
Claim 18 is taught by optical lens (60) of Okada et al (7,545,485).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (7,545,485) and Mushimoto et al (2016/0011311) as applied to claim 14 above, and further in view of Otani et al (2008/0075325).
.
Allowable Subject Matter
Claims 5, 10-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Other Cited Prior Art
Ridderbusch (DE 2015200224A1) – figure teaches a conventional scanning system.
Yamabuchi (JP 408194061A1) – teaches a cam actuated scanning reflector.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645